

116 HR 6842 IH: Congestion Mitigation and Air Quality Improvement Modernization Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6842IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Titus introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the apportionment formula for the congestion mitigation and air quality improvement program, and for other purposes.1.Short titleThis Act may be cited as the Congestion Mitigation and Air Quality Improvement Modernization Act.2.ApportionmentSection 104(b)(4) of title 23, United States Code, is amended to read as follows:(4)Congestion mitigation and air quality improvement program(A)CalculationFor the congestion mitigation and air quality improvement program, an amount determined by multiplying the amount of the base apportionment remaining for the State under subsection (c) after making the set aside in accordance with paragraph (5) by the proportion that—(i)the total of all weighted county populations with monitored pollutant concentrations above national ambient air quality standards in the State; bears to(ii)the total of all weighted county populations with monitored pollutant concentrations above national ambient air quality standards in all States.(B)Calculation of weighted populations with monitored pollution concentrations above national ambient air quality standardsSubject to subparagraphs (C), (D), and (E), for the purpose of subparagraph (A), the weighted population in counties with pollution concentrations above national ambient air quality standards shall be calculated by multiplying the population of each county by a factor determined from the ratio of design values to national ambient air quality standards.(C)Design values of ozone(i)In generalIn making the calculation under subparagraph (B), for counties with design values of ozone greater than the national ambient air quality standard, the population of a monitored county is multiplied by a factor of—(I)the average of 2013–2015 and 2016–2018 design values, provided by the Environmental Protection Agency Administrator; bears to(II)the primary national ambient air quality standard for ozone established by the Administrator under 109(b) of the Clean Air Act (42 U.S.C. 7409(b)). (ii)Special ruleIf the average of design values from 2013–2015 and 2016–2018 is not greater than the primary national ambient air quality standard for ozone, a weighting factor of zero is applied.(iii)Maximum factorNotwithstanding clauses (i) and (ii), the maximum factor to be applied for ozone shall not exceed 1.4.(D)Design values of fine particulate matter(i)In generalFor counties with design values of fine particulate matter greater than the national ambient air quality standards, the population of a monitored county is multiplied by the greater factor of—(I)the average of the 2013–2015 and 2016–2018 design values for annual concentrations of fine particulate matter, provided by the Environmental Protection Agency Administrator; bears to(II)the primary national ambient air quality standard for fine particulate matter for annual concentrations established by the Administrator under 109(b) of the Clean Air Act (42 U.S.C. 7409(b)); or(III)the average of the 2013–2015 and 2016–2018 design values for 24-hour averaging time of fine particulate matter, provided by the Environmental Protection Agency Administrator; bears to(IV)the primary national ambient air quality standard for fine particulate matter for 24-hour averaging time established by the Administrator under 109(b) of the Clean Air Act (42 U.S.C. 7409(b)).(ii)Special ruleIf the average of design values from 2013–2015 and 2016–2018 are not greater than the primary national ambient air quality standards for particulate matter, a weighting factor of zero is applied.(iii)Maximum factorNotwithstanding clause (i), the maximum factor to be applied for fine particulate matter shall not exceed 1.4.(E)Design values of both ozone and particulate matterNotwithstanding subparagraphs (B) through (D), for counties with design values greater than the national ambient air quality standards for both ozone and particulate matter, a new factor, determined by multiplying the factors determined in subparagraphs (C) and (D), is applied to county populations in place of the individual factors determined in subparagraphs (C) and (D).(F)Minimum apportionmentNotwithstanding any other provision of this paragraph, the minimum apportionment for a State under this paragraph shall be one half of 1 percent of the funds apportioned under this paragraph.(G)Maximum apportionmentNotwithstanding any other provision of this paragraph, the maximum apportionment for a State under this paragraph shall be 25 percent of the funds apportioned under this paragraph. (H)Determinations of populationIn determining county population for purposes of this paragraph, the Secretary shall use the latest available annual estimates prepared by the Secretary of Commerce. .3.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended—(1)in subsection (b)—(A)by striking , carbon monoxide,;(B)by striking 186(a),;(C)by striking 7512(a),;(D)in paragraph (8)(B) by striking ; or and inserting a semicolon;(E)in paragraph (9) by striking the period at the end and inserting ; or; and(F)by adding at the end the following:(10)other projects, if determined by the Secretary, to be more cost-effective than projects described in paragraphs (1) through (9). ; (2)in subsection (c) by striking carbon monoxide, or both, and for; and(3)by amending subsection (d) to read as follows: (d)States flexibilityIf a State does not have, and never has had, a nonattainment area designated under the Clean Air Act (42 U.S.C. 7401 et seq.), the State may use funds apportioned to the State under section 104(b)(4) for any project in the State that—(1)would otherwise be eligible under subsection (b) as if the project were carried out in a nonattainment or maintenance area; or(2)is eligible under the surface transportation block grant program under section 133..